Citation Nr: 1039087	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nicotine dependence and 
tobacco-related disabilities, including chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO) that declined to reopen the Veteran's previously denied 
claim of entitlement to service connection for a respiratory 
disability.  

By a May 2009 decision, the Board reopened the claim and remanded 
the underlying claim for service connection for additional 
development.

In May 2009 the Board advanced this case on its docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's COPD had its onset in service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, no further assistance or 
notice is required under the Veterans Claims Assistance Act of 
2000 (VCAA) to help the Veteran in substantiating his claim.





Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including bronchiectasis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  The Veteran's COPD and nicotine 
dependence, however, are not disorders for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

The Veteran contends that he has a current respiratory or 
pulmonary disability that developed as a result of tobacco abuse 
that began in service.  He asserts that he initially began 
experiencing respiratory difficulties while on active duty, and 
that such difficulties have persisted until the present time.  He 
submitted several lay statements in support of his contentions of 
continuity of symptomatology.

Insofar as the Veteran claims entitlement to service connection 
for nicotine dependence and disability stemming from such 
dependence, for claims filed after June 9, 1998, VA is prohibited 
from granting service connection for disability or death due to 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  38 U.S.C.A. § 1103(a) (West 
2002); 38 C.F.R. § 3.300(a) (2010).  Because the Veteran's claim 
was filed after June 9, 1998, service connection will be 
warranted only if the Veteran's respiratory disorder had its 
initial onset during service or is otherwise related to his 
active service.

The Veteran's service treatment records have been determined to 
have been destroyed by a fire in 1973.  His available service 
records do not demonstrate complaints or diagnoses of any 
respiratory or pulmonary problems.  The Veteran asserts, however, 
that he was treated for bronchitis while stationed in Korea in 
1955 and 1956.  His testimony in this regard is competent. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (2006).  His statements in this 
regard are also deemed credible.

In written statements submitted in support of his claim, the 
Veteran reported that he initially received medical treatment for 
pulmonary or respiratory problems within a year or two of his 
separation from service.  The physicians who provided such 
treatment have passed away or retired from practice, and the 
associated treatment records are not available.  However, in a 
June 2006 statement, Tom Roe, M.D., corroborated that he had 
treated the Veteran between January 1958 and the early 1960's, as 
he recalled, for COPD.  Despite that the associated treatment 
records are unavailable, Dr. Roe is competent to report that he 
treated the Veteran during that timeframe for COPD.  
Additionally, his testimony in this regard is deemed credible.

Private clinical records dated from July 1972 to June 1996 
demonstrate that the Veteran received frequent treatment for 
bronchitis and other upper respiratory infections.  The first 
clinical evidence of a diagnosis of COPD is dated in November 
1995, and shows that the Veteran was diagnosed with COPD at least 
as early as November 1992.

In May 2009, the Board remanded the claim for the purpose of 
obtaining an opinion addressing whether it was at least as likely 
as not that the Veteran's respiratory or pulmonary disorder had 
its clinical onset during his active service, or whether it was 
otherwise related to his active service.  In an August 2009 
opinion, a VA examiner indicated that without any evidence to 
prove or disprove the presence or absence of any respiratory 
illness during active service, he would have to resort to 
speculation to render the requested opinion.  The examiner 
acknowledged the June 2006 letter from Dr. Roe, but stated that 
without any supporting documentation it could not be clearly 
stated that the Veteran was treated for COPD, as opposed to 
chronic bronchitis.  Alternatively, the examiner determined that 
it was more likely than not that the Veteran's respiratory 
disability was related to his prolonged history of tobacco use.  
The examiner reasoned that because the Veteran had never been 
diagnosed with intrinsic lung disease and had no known prolonged 
exposure to any other noxious particles or gases, his prolonged 
smoking history was the most likely cause of his respiratory 
disability.  In a November 2009 addendum to the report of 
examination, the examiner clarified that due to the Veteran's 
lengthy post-service history of tobacco use, it was more likely 
than not that his respiratory disability was related to his post-
service history of smoking than it was related to his in-service 
tobacco abuse.

In determining that an opinion as to whether the Veteran's 
respiratory disability first manifested during his active 
service, or was otherwise related to his active service, could 
not be rendered without resorting to speculation, the examiner 
failed to consider the competent testimony of the Veteran 
regarding his in-service treatment for bronchitis, the competent 
testimony of the Veteran and others regarding the continuity of 
his symptomatology, and the competent statement of Dr. Roe 
regarding his treatment of the Veteran for COPD in the late 
1950's and early 1960's.  Although there is no documentation 
supporting in-service symptomatology or treatment, or 
documentation regarding his symptomatology and diagnosis in the 
years immediately after his separation from service, there is, 
nonetheless, competent evidence of respiratory problems both in 
service and in the years after the Veteran's separation from 
service.  For these reasons, the August 2009 opinion, and the 
November 2009 addendum, are inadequate. 

Given the inadequacy of the August 2009 opinion and subsequent 
addendum, in April 2010, VA sought the opinion of a specialist.  
After reviewing the claims file, the Assistant Chief of the 
pulmonary division opined that the Veteran's pulmonary disorder 
developed as a result of tobacco abuse that began during his 
military service.  The physician explained that while there was 
no supporting medical documentation, the Veteran was competent to 
state that he had begun abusing tobacco in service and that he 
had been treated for bronchitis twice during active service.  
Additionally, although clinical records demonstrating treatment 
for COPD beginning in 1958 were not of record, the treating 
physician was competent to report that he had treated the Veteran 
for such disorder at that time.  Given this history, with no 
other clear etiology than his extensive smoking history, combined 
with current medical evidence demonstrating a diagnosis of COPD, 
the physician concluded that because chronic bronchitis was 
clearly one of the clinical manifestations of COPD, it was more 
likely than not that the Veteran's COPD had its clinical onset 
during active service.

The Veteran has provided credible testimony as to the incurrence 
of respiratory problems and treatment for bronchitis in service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a contemporaneous 
medical diagnosis, or the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
He has additionally provided credible and competent testimony as 
to the continuity of respiratory problems since his separation 
from service, and this testimony is supported by a physician who 
treated him shortly after his separation from service and other 
evidence of record.

As the Veteran's COPD has been determined to have had its initial 
clinical onset in service, the Board finds that service 
connection for COPD is warranted.  In this case, service 
incurrence has been shown by satisfactory lay evidence and 
continuity of the disability since service.  Thus, it is at least 
as likely as not that the Veteran's COPD was incurred in active 
service; service connection for COPD is granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disorder is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


